DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2-5 objected to because of the following informalities: “the/said polymer” should be “the at least one semicrystalline polymer”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities: “as described in the specification” should be removed.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: “adipamide)” should be “adipamide”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: “the phenolic antioxidant” should be “the at least one phenolic antioxidant”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities: “the phosphite” should be “the at least one phosphite”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: “phenolic antioxidant to phosphite” should be “at least one phenolic antioxidant to at least one phosphite”.  Appropriate correction is required.
Claim 15, 20 objected to because of the following informalities: “said chain extending agent” should be “the at least one chain extending agent”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: “chain extending agent to primary antioxidant” should be “at least one chain extending agent to at least one primary antioxidant”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 5, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a final level of crystallinity”. What does not “a final level” mean? 
Claim 5 recites “polyesters/amides/imides”, what does the symbol “/” mean?
Claim 5 recites the semi-crystalline polymer including polystyrene, polytetrafluoroethylene, polyethylene. How does a chain extending agent function for these polymers? Clarification is required.
Claim 19 recites “the at least one hindered phenolic antioxidant”. Does it the same as “at least one phenolic antioxidant”?
Claim 19 contains the trademark/trade name Joncryl 4468.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2014/0128504).
Lu teaches a composition comprising poly(cyclohexanedimethanol terephthalate), a phenolic antioxidant, a phosphite stabilizer and glycidyl methacrylate copolymer having multiply epoxy pendant (examples, table 1 and table 2, 0012). The glycidyl methacrylate copolymer can be a copolymer of glycidyl methacrylate and styrene [0076]. 
Because Lu teaches the claimed composition/polymer, it is therefore inherent that the composition/polymer exhibit claimed property since such a property is evidently dependent upon the nature of the composition used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2014/0128504).
Lu teaches the limitation of claim 1, as discussed above. Lu further teach the melt viscosity of the composition when measured by a capillary rheometer [0113], the composition is well suited for producing reflectors for LED assemblies [0114].
Lu does not teach an inherent viscosity like claimed.
However, the instant invention has the same application as reflectors for LED assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the viscosity of the composition suitable for the reflector application, through routine experimentation to balance between the processability and physical properties, because the viscosity of polymers is a result effective variable where the lower viscosity the better processability but the worse physical properties. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2014/0128504) in view of Minnick (US 5,428,086).
Lu teaches the limitation of claim 1, as discussed above. 
Lu does not teach the phosphite compound being tris(2,4-di-tert-butylphenyl)phosphite.
However, Minnick discloses a similar composition and teaches the phosphite antioxidant for PCT can be tris(2,4-di-tert-butylphenyl)phosphite (Irgafos 168). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tris(2,4-di-tert-butylphenyl)phosphite because it is recognized in the art that such a phosphite antioxidant is suitable for PCT composition. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-5, 9, 12-13, 17-18, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 6,818,293. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘293 discloses a composition of a polyester, a phenolic antioxidant, a phosphite and a chain extending agent.
Claim 1-5, 14-16, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No.16/631,873. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘873 discloses a composition of a polyester, a phenolic antioxidant, a phosphite and a chain extending agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763